DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 48-57, 60 and 62-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et. al (US 6,263,868 B1) in view of Paesani (US 6,332,460 B1).
With respect to claim 48 Paesani discloses a gas burner for cooking appliances, having a main flame ring and a simmering flame ring vertically overlapping each other, comprising:
a first injector [reference character 23a] and a second injector [reference character 28], 
a head assembly [reference characters 3, 4, and 6] of the gas burner associated to be positioned above the cooktop at the opening made therein, the head assembly comprising therein a first chamber [reference character 1] in communication with the first injector and with a plurality of doors [reference character 7] for ejecting a mixture of gas and primary air supplied to the main flame ring, and a second chamber [reference character 2] in communication with the second injector and with a passageway [reference character 19] for ejecting the mixture of gas and primary air supplied to the simmering flame ring,
wherein:
the second chamber is in communication with a through opening [see annotated Fig. 1, below] defined in outer side walls of the head assembly for introducing the primary air from above the cooktop,
the head assembly is configured to completely seal from above the opening in the cooktop where the gas burner is intended to be installed [see O-ring, reference character 25],
the second chamber is in communication with the second injector via a vertical axial duct [reference character 2a] made in the head assembly and facing the second injector, and
the through opening for introducing the primary air from above the cooktop comprises at least one duct [reference character 30] which crosses the outer side walls and directly ends in the vertical axial duct.
An injector holder the injector holder assembly being adapted to be positioned below a cooktop at an opening made therein/
Peasani discloses an injector holder assembly [reference character 2] associated with a first injector [reference characters 10] and a second injector [reference character 8], the injector holder assembly being adapted to be positioned below a cooktop at an opening made therein.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the burner taught by Koch by mounting the injectors in a single injector holder assembly as taught by Peasani in order to reduce the total number of components and increase the rigidity of the injector system.


    PNG
    media_image1.png
    523
    502
    media_image1.png
    Greyscale


With respect to claim 49 Kock discloses that the second chamber is disposed at a bottom of the first chamber [see Fig. 1].
With respect to claim 50 Koch discloses that the second chamber is disposed at the top of the first chamber (note that as best understood this would only require reversing the nomenclature associated with the first and second chambers in claim 49).
With respect to claim 51 Koch discloses a base of the head assembly is configured and sized to be completely in contact with an upper surface of the cooktop about the opening where the gas burner is to be installed, thus insulating the injector holder assembly from a space defined above the cooktop and about the burner [see Fig. 1].
With respect to claim 52 Koch discloses a sealing gasket [reference character 25] at a base of the head assembly, the sealing gasket being provided to externally surround the opening in the cooktop.
	With respect to claim 53 Koch discloses that the sealing gasket is accommodated in a groove [see Fig. 1] defined at an outer profile of a base of the head assembly.
	With respect to claim 54 Koch discloses that the primary air supplying the main flame ring originates from below the cooktop [note that it is clear from Fig. 1 that the primary air for both the main and summer flame ring originates from below the cooktop].
	With respect to claim 55 Koch discloses that the first chamber is defined between an upper body [reference character 4] of the head assembly and an upper cover [reference character 8] of the gas burner, and the second chamber is defined between the upper body and a lower body [reference character 6] of the head assembly.
	With respect to claim 56 Koch discloses that the passageway for ejecting the mixture of gas and primary air supplying the simmering flame ring is defined between the upper body and the lower body of the head assembly [see Fig. 1].
	With respect to claim 57 Koch discloses that the first chamber is in communication with the first injector via a second vertical axial duct [reference character 22] made in the head assembly and facing the first injector.
	With respect to claim 60 Koch disclose that the second chamber is in communication with the second injector via a cavity [reference character 31] and the vertical axis duct.
	With respect to claim 62 Koch discloses that the cavity is completely positioned below a sheet of the cooktop [see Fig. 1].
	With respect to claim 63 Koch discloses that a first circuit supplying the main flame ring with the gas and the primary air is separate from and not communicating with a second circuit supplying the simmering flame ring with the gas and the primary air [note that in Fig. 1 the two injectors are serviced by separate gas valves, reference characters 34 and 35]. 

Claim(s) 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et. al (US 6,263,868 B1) in view of Paesani (US 6,332,460 B1) as applied to claim 48 above, and further in view of Emiliani (US 10,190,778 B2).
With respect to claim 58 the combination of Kock and Peasani do not disclose that the first chamber defines a first radial-effect Venturi and the second chamber defines a second radial-effect Venturi.
	Emiliani discloses a burner that includes a radial-effect venturi chamber [reference character 36 in Fig 1] that “…facilitates the mixing of the gas with the primary air and the formation of the combustion mixture” [column 2 lines 48-52].
	It would have been obvious to modify the burner taught by the combination of Koch and Peasani so that the first and second chambers have the shape of a radial effect venturi chamber, as taught by Emiliani, in order to facilitate “…the mixing of the gas with the primary air and the formation of the combustion mixture” [column 2 lines 48-52 of Emiliani].

Claim(s) 64-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et. al (US 6,263,868 B1) in view of Paesani (US 6,332,460 B1) as applied to claim 48 above, and further in view of Cadima (US 2013/0306055 A1).
With respect to claim 64 the combination of Koch and Peasani do not disclose comprising one or more fasteners crossing the head assembly and inserted in the injector holder assembly so that a sheet of the cooktop is sandwiched between the head assembly and the injector holder assembly. 
	Cadima discloses fasteners [reference character 226] that cross a head assembly [reference character 209 and 230] and are inserted in the injector holder assembly [reference character 209] so that a sheet of the cooktop [reference character 260] is sandwiched between the head assembly and the injector holder assembly. The fasteners compress the gasket [reference character 250] thereby providing a seal.
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Koch and Peasani by using fasteners to bolt the heat assembly or Koch to the injector holder of Peasani, as taught by Cadima, in order to ensure that the O-ring taught by Koch is sufficiently compressed enough to provide a seal.
	With respect to claim 65 the combination of Koch and Peasani do not disclose that one or more fasteners crossing the head assembly to firmly restrain the head assembly to the injector holder assembly and to the cooktop.
Cadima discloses fasteners [reference character 226] that cross a head assembly [reference character 209 and 230] and are inserted in the injector holder assembly [reference character 209] so that a sheet of the cooktop [reference character 260] is sandwiched between the head assembly and the injector holder assembly. The fasteners compress the gasket [reference character 250] thereby providing a seal.
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Koch and Peasani by using fasteners to bolt the heat assembly or Koch to the injector holder of Peasani, as taught by Cadima, in order to ensure that the O-ring taught by Koch is sufficiently compressed enough to provide a seal.
	With respect to claim 66 the combination of Kock, Peasani, and Cadima disclose that the one or more fasteners comprise fastening screws which cross corresponding through holes made in the head assembly and the injector holder assembly [see Fig. 3 of Cadima].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Koch and Peasani by using fasteners to bolt the heat assembly or Koch to the injector holder of Peasani, as taught by Cadima, in order to ensure that the O-ring taught by Koch is sufficiently compressed enough to provide a seal.

Allowable Subject Matter

Claims 59, 61, and 67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762